EXHIBIT 10.1


EXECUTION VERSION



FIRST AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT
THIS FIRST AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT (this
“Agreement”) is made and entered into as of November 21, 2013 (the “First
Amendment Effective Date”), by and among OXFORD INDUSTRIES, INC., a Georgia
corporation (“Parent”), TOMMY BAHAMA GROUP, INC., a Delaware corporation (“TBG”
and, together with Parent, collectively, the “Borrowers”), the Persons party
hereto as guarantors (collectively, the “Guarantors” and, together with the
Borrowers, collectively, the “Borrower Parties”), the Lenders party hereto, and
SUNTRUST BANK, as administrative agent (the “Administrative Agent”).
W I T N E S S E T H :
WHEREAS, the Borrower Parties, the financial institutions party thereto as
lenders (collectively, the “Lenders”), and the Administrative Agent have
executed and delivered that certain Third Amended and Restated Credit Agreement
dated as of June 14, 2012 (as amended, restated, supplemented, or otherwise
modified from time to time, the “Credit Agreement”); and
WHEREAS, the Borrower Parties have requested that the Administrative Agent and
the Lenders agree to extend the Maturity Date under the Credit Agreement and
amend certain other provisions of the Credit Agreement as set forth herein, and
the Administrative Agent and the Lenders have agreed to such extension and
amendments, in each case, subject to the terms and conditions set forth below.
NOW, THEREFORE, for and in consideration of the above premises and other good
and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged by the parties hereto, the parties hereto hereby covenant and agree
as follows:
SECTION 1. Definitions. Unless otherwise specifically defined herein, each term
used herein (and in the recitals above) which is defined in the Credit Agreement
(as amended hereby) shall have the meaning assigned to such term in the Credit
Agreement (as amended hereby). Each reference to “hereof,” “hereunder,”
“herein,” and “hereby” and each other similar reference and each reference to
“this Agreement” and each other similar reference contained in the Credit
Agreement shall from and after the date hereof refer to the Credit Agreement as
amended hereby.
SECTION 2.    Amendments to Credit Agreement. The Credit Agreement is hereby
amended as follows:
(a)    The definitions of “Applicable Margin,” “Eligible In-Transit Inventory,”
“Fixed Charges,” and “Maturity Date” in Section 1.1 of the Credit Agreement are
hereby amended so that they read in their entirety, respectively, as follows:
“Applicable Margin” shall mean that per annum rate of interest determined as
follows: with respect to each Advance and issuance of Letters of Credit, the
applicable margin shall be (a) from the First Amendment Effective Date through
(and including) the date two (2) Business Days after the delivery of the
Borrowing Base Certificate required pursuant to Section 7.5(a) for the period
ended February 1, 2014, (i) for Eurodollar Advances, 1.75% plus the Incremental
Facility Yield Adjustment, if any, (ii) for Base Rate Advances, 0.75% plus the
Incremental Facility Yield Adjustment, if any, (iii) for Standby Letters of
Credit, 1.75% plus the Incremental Facility Yield Adjustment, if any, and (iv)
for Documentary Letters of Credit, 1.00% plus the Incremental Facility Yield
Adjustment, if any, and (b) thereafter, the applicable margin determined by the
Administrative Agent based upon the Average Availability for the fiscal quarter
most recently ended (with respect to which the Borrowing Base Certificate
referred to below is delivered), effective as of the third Business Day after
the Borrowing Base Certificate referred to in Section 7.5(a) is delivered by
Parent to the Administrative Agent for such fiscal quarter most recently ended,
expressed as a per annum rate of interest as follows:




Level




Average Availability
Applicable Margin
Letter of Credit Fee
Eurodollar Advances
Base Rate Advances
Standby Letters of Credit
Documentary Letters of Credit
I
Greater than or equal to 66% of the amount of the Revolving Loan Commitment then
in effect
1.25%
0.25%
1.25%
0.50%
II
Greater than or equal to 33% but less than 66% of the amount of the Revolving
Loan Commitment then in effect
1.50%
0.50%
1.50%
0.75%
III
Less than 33% of the amount of the Revolving Loan Commitment then in effect
1.75%
0.75%
1.75%
1.00%



; provided, that each per annum rate of interest set forth above shall be
increased by the Incremental Facility Yield Adjustment, if any.
In the event that Parent fails to timely provide the Borrowing Base Certificate
referred to above in accordance with the terms of Section 7.5(a), and without
prejudice to any additional rights under Section 9.2, as of the second Business
Day after delivery of such Borrowing Base Certificate was due until the date two
(2) Business Days following the date such Borrowing Base Certificate was
delivered, the applicable margin shall be the highest pricing level (i.e. Level
III). In the event that the information contained in any Borrowing Base
Certificate referred to above is shown to be inaccurate, and such inaccuracy, if
corrected, would have led to the application of a higher interest rate for any
period (an “Applicable Period”) than the applicable margin actually applied for
such Applicable Period, then (i) Borrowers shall immediately deliver to the
Administrative Agent a correct Borrowing Base Certificate for such Applicable
Period, (ii) such higher applicable margin shall be deemed to have been in
effect for such Applicable Period, and (iii) the Borrowers shall immediately
deliver to the Administrative Agent full payment in respect of the accrued
additional interest on the Loans and Letters of Credit as a result of such
increased applicable margin for such Applicable Period, which payment shall be
promptly applied by the Administrative Agent in accordance with Section 2.11 (it
being understood that nothing contained in this paragraph shall limit the rights
of the Administrative Agent and the other Lenders to exercise their rights under
Section 2.3(b) or Section 9.2).
“Eligible In-Transit Inventory” means (a) Eligible Permitted Location In-Transit
Inventory in an aggregate amount not to exceed $10,000,000 and (b) all other
finished goods which constitute In-Transit Inventory (without duplication of any
Eligible Permitted Location In-Transit Inventory, Eligible L/C Inventory,
Eligible Canadian Inventory or Eligible Domestic Inventory) owned by any
Borrower Party, which such Inventory is in transit to a Borrower Party’s
location in the US or Canada (excluding the Province of Quebec) or to a customer
of a Borrower Party that will take delivery of such Inventory at the port of
destination located in the US or Canada (excluding the Province of Quebec) and
as to which such In-Transit Inventory: (i) shall be the subject of a bill of
lading or a cargo receipt that (A)(x) in the case of a negotiable bill of lading
or negotiable cargo receipt, is consigned to the Administrative Agent or an
Issuing Bank (either directly or by means of endorsement) or (y) in the case of
a non-negotiable bill of lading or non-negotiable cargo receipt, is consigned to
the Administrative Agent or an Issuing Bank (either directly or by means of
endorsements) or to a Borrower Party if such bill of lading or cargo receipt
shall state “[Name of applicable Borrower Party], subject to the security
interest of SunTrust Bank, as agent, 303 Peachtree Street, Twenty-Third Floor,
Atlanta, Georgia 30308” thereon and (B) was issued by the carrier respecting the
subject In-Transit Inventory, (ii) is insured in accordance with Section 6.5,
(iii) with respect to In-Transit Inventory that is subject to a non-negotiable
bill of lading or non-negotiable cargo receipt, such In-Transit Inventory shall
be in the physical possession of an Approved Freight Handler and (iv) would not
be deemed ineligible for inclusion in the Borrowing Base under clauses (a), (b),
(d) (other than in respect of any possessory Lien of the related common carrier
or any Lien in favor of a related Approved Freight Handler), (e), (f), (g), (h),
(j) or (l) of the definition of Eligible Domestic Inventory, treating such
eligibility criteria as applicable to such In-Transit Inventory. Upon the
request of the Administrative Agent, the Borrower Parties shall promptly deliver
to the Administrative Agent copies of all such bills of lading or cargo
receipts.
“Fixed Charges” shall mean, for Borrowers and their Subsidiaries for any period,
the sum (without duplication) of (a) Interest Expense for such period, (b) Rent
Expense for such period, (c) scheduled principal payments made on Total Funded
Debt during such period (which, for purposes of clarification, exclude
prepayments under the Revolving Loans), (d) Restricted Payments (other than (1)
Dividends paid in kind, (2) Restricted Payments paid during fiscal year 2013
permitted pursuant to Section 8.4(d) in an aggregate amount not to exceed
$15,000,000, and (3) Restricted Payments paid during any fiscal year, commencing
with fiscal year 2016, and continuing thereafter, permitted pursuant to Section
8.4(d) in an aggregate amount not to exceed $5,000,000 per fiscal year) to
holders of Equity Interests paid by Parent during such period and (e) any cash
payments for earn-outs or contingent consideration arising from acquisitions
permitted pursuant to Section 8.7(d) to the extent such payments exceed amounts
deducted with respect to such earn-outs or contingent consideration in
determining Net Income or EBITDAR for the current and all prior periods.
“Maturity Date” shall mean November 21, 2018, or such earlier date as payment of
the Loans shall be due (whether by acceleration or otherwise).
(b)    Section 1.1 of the Credit Agreement is hereby amended by adding the
following new defined terms thereto in appropriate alphabetic order:
“Commodity Exchange Act” shall mean the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.
“First Amendment” shall mean that certain First Amendment to Third Amended and
Restated Credit Agreement dated as of the First Amendment Effective Date by and
among the Borrowers, the Guarantors, the Lenders, and the Administrative Agent.
“First Amendment Effective Date” shall mean November 21, 2013.
“Eligible Permitted Location In-Transit Inventory” shall mean Inventory of a
Borrower Party that (a) is currently in transit (whether by vessel, air or land)
from (i) a Permitted Location of a Borrower Party in the United States or Canada
to (ii) a Permitted Location of a Borrower Party in the United States or Canada,
so long as such Inventory remains in a jurisdiction where all necessary actions
have been taken to perfect the Administrative Agent’s Lien on such Inventory
(including all PPSA filings), as reasonably determined by the Administrative
Agent and (b) would not be deemed ineligible for inclusion in the Borrowing Base
under clauses (a), (b), (d) (other than in respect of any possessory Lien of the
related common carrier or any Lien in favor of a related Approved Freight
Handler), (e), (f), (g), (h), (i), (j) or (l) of the definition of Eligible
Domestic Inventory.
“Excluded Swap Obligation” shall mean, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guaranty of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guaranty thereof) is or becomes illegal or unlawful
under the Commodity Exchange Act or any rule, regulation or order of the
Commodity Futures Trading Commission (or the application or official
interpretation of any thereof) by virtue of such Guarantor’s failure for any
reason to constitute an “eligible contract participant” as defined in the
Commodity Exchange Act at the time the Guaranty of such Guarantor or the grant
of such security interest becomes effective with respect to such Swap
Obligation. If a Swap Obligation arises under a master agreement governing more
than one swap, such exclusion shall apply only to the portion of such Swap
Obligation that is attributable to swaps for which such Guaranty or security
interest is or becomes illegal. For purposes of this definition, the term “Swap
Obligations” shall mean any obligation to pay or perform under any agreement,
contract or transaction that constitutes a “swap” within the meaning of section
1a(47) of the Commodity Exchange Act.
“Permitted Location” shall mean any location that is (i) real property owned by
a Borrower Party, (ii) leased premises where the fair market value of the
Inventory stored or located at such leased premises is $100,000 or less, (iii)
leased premises in regard to which the landlord thereof shall have executed and
delivered to the Administrative Agent a Collateral Access Agreement or with
respect to which the Administrative Agent has established a Rent Reserve, or
(iv) premises where a bailee, warehouseman or similar party is in possession of
such Inventory and shall have executed and delivered to the Administrative Agent
a Collateral Access Agreement; provided, however, a Permitted Location shall not
include any location with the aggregate fair market value of all Inventory at
such location, together with all other Inventory located within a reasonable
proximity to such location, is less than $50,000.
“Specified Foreign Obligation Letters of Credit” shall mean Standby Letters of
Credit (a) with an expiration date that extends beyond the Maturity Date and (b)
issued from time to time by an Issuing Bank hereunder to another bank or
financial institution to support a foreign guaranty or similar instrument issued
by such bank or financial institution for the account or benefit of any Borrower
Party or, to the extent permitted under Section 8.5 (if applicable), any
Subsidiary of a Borrower Party.
(c)    Clause (c) of the definition of “Eligible Domestic Inventory” in Section
1.1 of the Credit Agreement is hereby amended so that it reads in its entirety
as follows:
(c)    Inventory that is not located at a Permitted Location in the US;
(d)    The definition of “Obligations” in Section 1.1 of the Credit Agreement is
hereby amended by adding the following proviso at the end of such definition:
; provided, however, that with respect to any Guarantor, the Obligations shall
not include any of such Guarantor’s Excluded Swap Obligations.
(e)    Section 2.4(b) of the Credit Agreement is hereby amended so that it reads
in its entirety as follows:
(b)    Unused Line Fee. The Borrowers jointly and severally agree to pay to the
Administrative Agent, for the account of the Lenders in accordance with their
respective Revolving Commitment Ratios, an unused line fee (“Unused Line Fee”)
on the aggregate amount by which the Revolving Loan Commitment exceeded the sum
of the average daily amount of Aggregate Revolving Credit Obligations (other
than with respect to any Swing Loans and Agent Advances) (“Utilization”) for
each day from the First Amendment Effective Date through the Maturity Date (or
the date of any earlier prepayment in full of the Obligations), at a per annum
rate equal to twenty-five hundredths of one percent (0.25%). Such Unused Line
Fee shall be computed on the basis of a hypothetical year of three hundred sixty
(360) days for the actual number of days elapsed, shall be payable in arrears on
the second Business Day following December 31, 2013, for the period commencing
on the First Amendment Effective Date and ending on December 31, 2013, and
thereafter shall be payable quarterly in arrears on the second Business Day of
each calendar quarter for the prior calendar quarter, and if then unpaid, on the
Maturity Date (or the date of any earlier prepayment in full of the
Obligations).
(f)    The SIXTH prong in Section 2.11(a) is hereby amended so that it reads in
its entirety as follows:
SIXTH, to the payment of the Obligations arising in respect of Bank Products
then due and payable; provided, however, that no amount received from any
Guarantor (including any proceeds of any sale of, or other realization upon, all
or any part of the Collateral owned by such Guarantor) shall be applied to any
Excluded Swap Obligation of such Guarantor; and
(g)    The SEVENTH prong in Section 2.11(b) is hereby amended so that it reads
in its entirety as follows:
SEVENTH, to the payment of any Obligation arising in respect of the Bank
Products; provided, however, that no amount received from any Guarantor
(including any proceeds of any sale of, or other realization upon, all or any
part of the Collateral owned by such Guarantor) shall be applied to any Excluded
Swap Obligation of such Guarantor;
(h)    Section 2.15(a) of the Credit Agreement is hereby amended so that it
reads in its entirety as follows:
(a)    Subject to the terms and conditions of this Agreement, each Issuing Bank,
on behalf of the Lenders, and in reliance on the agreements of the Lenders set
forth in Section 2.15(c) below, hereby agrees to issue (or arrange with a
Foreign Issuer for the issuance of) one or more Letters of Credit up to an
aggregate face amount equal to such Issuing Bank’s Letter of Credit Commitment;
provided, however, that, except as described in the last sentence of Section
4.3, the Issuing Banks shall not issue (or arrange with a Foreign Issuer for the
issuance of) any Letter of Credit unless the conditions precedent to the
issuance thereof set forth in Section 4.3 have been satisfied; provided,
however, that at no time shall (i) the total Letter of Credit Obligations
outstanding hereunder exceed the Aggregate Letter of Credit Commitment or (ii)
the aggregate face amount of all outstanding Specified Foreign Obligation
Letters of Credit exceed $3,000,000. In addition, the issuance of such Letter of
Credit (or any amendment which increases the amount of such Letter of Credit)
will be subject to the further conditions that such Letter of Credit shall be in
such form and contain such terms as each Issuing Bank shall approve and that the
Borrowers shall have executed and delivered any additional applications,
agreements and instruments relating to such Letter of Credit as each Issuing
Bank shall reasonably require; provided that in the event of any conflict
between such applications, agreements or instruments and this Agreement, the
terms of this Agreement shall control. Each Letter of Credit shall (i) be
denominated in Dollars, and (ii) (other than Specified Foreign Obligation
Letters of Credit) expire no later than the earlier to occur of (A) the date
thirty (30) days prior to the Maturity Date, and (B) three hundred sixty (360)
days after its date of issuance (but may contain provisions for automatic
renewal provided that no Default exists on the renewal date or would be caused
by such renewal and provided no such renewal shall extend beyond the date thirty
(30) days prior to the Maturity Date). Each Letter of Credit shall be subject to
the Uniform Customs and, to the extent not inconsistent therewith, the laws of
the State of New York. None of the Issuing Banks shall at any time be obligated
to issue, or cause to be issued, any Letter of Credit if such issuance would
conflict with, or cause such Issuing Bank to exceed any limits imposed by, any
Applicable Law.
(i)    Section 2.15 of the Credit Agreement is hereby amended by adding the
following new Section 2.15(k) in appropriate alphabetical order:
(k)    Any term or provision of this agreement to the contrary notwithstanding,
(i) the expiration date of any Specified Foreign Obligation Letter of Credit
shall be acceptable to the applicable Issuing Bank (and shall extend beyond the
Maturity Date), (ii) in addition to the fees set forth in Section 2.4, the
Borrowers shall pay to the Administrative Agent, for the account of each
applicable Issuing Bank, any fees or other amounts charged by any other bank or
financial institution to such Issuing Bank in connection with the issuance of a
Specified Foreign Obligation Letter of Credit, (iii) the Lenders’ obligation to
reimburse the applicable Issuing Bank for any draw under a Specified Foreign
Obligation Letter of Credit under Section 2.15 shall cease and be of no further
force and effect upon final and indefeasible payment in full of the Obligations
(including cash collateralizing all Letters of Credit) and termination of the
Revolving Loan Commitments, so long as each Specified Foreign Obligation Letter
of Credit is cash collateralized in an amount to be mutually determined by the
applicable Issuing Bank and the Borrowers on the date of issuance of such
Specified Foreign Obligation Letter of Credit, and (iv) for purposes of Section
2.5(b), 2.11(b), 2.18(b)(ii), 3.1(b), 3.1(f), 9.2(d) and 10.15(a)(i), the amount
of cash collateral required with respect to Specified Foreign Obligation Letters
of Credit shall be mutually determined by the applicable Issuing Bank and the
Borrowers on the date of issuance of such Specified Foreign Obligation Letter of
Credit.
(j)    Section 8.4(c) of the Credit Agreement is hereby amended so that it reads
in its entirety as follows:
(c) Parent may make Restricted Payments after the Agreement Date if (i) such
Restricted Payments do not exceed $35,000,000 in the aggregate during any fiscal
year of Parent, so long as before and after giving effect to such Restricted
Payment, no Default has occurred and is continuing or would result from the
making of such Restricted Payment, and (ii) such Restricted Payments exceed
$35,000,000 in the aggregate during any fiscal year of Parent, so long as (A) no
Default has occurred and is continuing or would result from the making of such
Restricted Payment and (B) Parent, on behalf of the Borrower Parties, delivers
to the Administrative Agent a certificate, together with supporting documents in
form and substance satisfactory to the Administrative Agent, executed by an
Authorized Signatory certifying that, after giving pro forma effect to such
Restricted Payment, (1) Availability is not projected to be less than the
greater of (y) seventeen and one half of one percent (17.5%) of the amount of
the Revolving Loan Commitment then in effect and (z) $41,125,000, at all times
during the twelve (12) month period immediately following such Restricted
Payment and (2) Borrower Parties and their Subsidiaries have, on a consolidated
basis, a Fixed Charge Coverage Ratio of at least 1.10:1.00 for the immediately
preceding twelve (12) fiscal month period then ended; provided, that if
Availability is greater than twenty-two and one half of one percent (22.5%) of
the amount of the Revolving Loan Commitment then in effect, then no Fixed Charge
Coverage Ratio test shall be required; and
(k)    Section 8.5(e) of the Credit Agreement is hereby amended so that it reads
in its entirety as follows:
(e) on and after the First Amendment Effective Date, the Borrower Parties and
their Subsidiaries may make additional Investments in their Foreign Subsidiaries
in the form of loans or additional equity contributions if (i) such aggregate
Investment is less than or equal to $45,000,000, so long as (A) no Default or
Event of Default shall have occurred or is continuing or results therefrom and
(B) the Administrative Agent shall have received a pro forma Borrowing Base
Certificate giving effect to such transaction if any Collateral included in the
most recent Borrowing Base Certificate (other than Qualified Cash so long as any
such Qualified Cash used to fund such Investment, if deducted from the most
recent Borrowing Base Certificate, would not result in an Overadvance) was
contributed to such Foreign Subsidiary as part of such Investment, or (ii) such
aggregate Investment is greater than $45,000,000, so long as (A) no Default or
Event of Default shall have occurred or is continuing or results therefrom and
(B) Administrative Borrower delivers a certificate, together with supporting
documentation (including a pro forma Borrowing Base Certificate giving effect to
such transaction if any Collateral included in the most recent Borrowing Base
Certificate was contributed to such Foreign Subsidiary as part of such
Investment) in form and substance reasonably satisfactory to the Administrative
Agent, to the Administrative Agent executed by an Authorized Signatory
evidencing that after giving pro forma effect to such Investment (y)
Availability is not projected to be less than the greater of (a) seventeen and
one half of one percent (17.5%) of the amount of the Revolving Loan Commitment
then in effect and (b) $41,125,000 at all times during the twelve (12) month
period immediately following such Investment and (C) Borrowers and their
Subsidiaries have, on a consolidated basis, a Fixed Charge Coverage Ratio of at
least 1.10:1.00 for the immediately preceding twelve (12) fiscal month period
then ended; provided, that if Availability is greater than twenty-two and one
half of one percent (22.5%) of the amount of the Revolving Loan Commitment then
in effect, then no Fixed Charge Coverage Ratio test shall be required;
(l)    Section 8.5(l) of the Credit Agreement is hereby amended so that it reads
in its entirety as follows:
(l) on and after the First Amendment Effective Date, the Borrower Parties and
their Subsidiaries may make additional Investments if (i) such aggregate
Investment is less than or equal to $45,000,000, so long as no Default or Event
of Default shall have occurred or is continuing or results therefrom, or (ii)
such aggregate Investment is greater than $45,000,000, so long as (A) no Default
or Event of Default shall have occurred or is continuing or results therefrom
and (B) Administrative Borrower delivers a certificate, together with supporting
documentation in form and substance reasonably satisfactory to the
Administrative Agent, to the Administrative Agent executed by an Authorized
Signatory evidencing that after giving pro forma effect to such Investment
Availability is not projected to be less than the greater of (a) seventeen and
one half of one percent (17.5%) of the amount of the Revolving Loan Commitment
then in effect and (b) $41,125,000 at all times during the twelve (12) month
period immediately following such Investment and (C) Borrowers and their
Subsidiaries have, on a consolidated basis, a Fixed Charge Coverage Ratio of at
least 1.10:1.00 for the immediately preceding twelve (12) fiscal month period
then ended; provided, that if Availability is greater than twenty-two and one
half of one percent (22.5%) of the amount of the Revolving Loan Commitment then
in effect, then no Fixed Charge Coverage Ratio test shall be required; and
(m)    Section 8.5 of the Credit Agreement is hereby amended by adding the
following new clause (n) in appropriate alphabetical order:
(n) any Borrower Party or Subsidiary of a Borrower Party may hold the
Investments in existence on the First Amendment Effective Date and described on
Schedule 1 to the First Amendment, so long as such Investments were permitted
under Section 8.5(e) or Section 8.5(l) during the period from and including the
Agreement Date through, but not including, the First Amendment Effective Date.
(n)    Section 10.15(a)(i) of the Credit Agreement is hereby amended so that it
reads in its entirety as follows:
(i)    against all of the Collateral, upon final and indefeasible payment in
full of the Obligations (including cash collateralizing all Letters of Credit)
and termination of the Revolving Loan Commitments;
SECTION 3.    Representations and Warranties. Each Borrower Party hereby
represents and warrants to the Administrative Agent and the Lenders as follows:
(a)    Both before and after giving effect to this Agreement, the
representations and warranties of the Borrower Parties under the Credit
Agreement and the other Loan Documents are true and correct in all material
respects (without duplication of any materiality qualifier contained therein).
(b)    No Default or Event of Default has occurred and is continuing or would
result from giving effect to the terms hereof.
(c)    Each Borrower Party has the corporate power and is duly authorized to
enter into, deliver and perform this Agreement.
(d)    This Agreement is the legal, valid and binding obligation of the Borrower
Parties enforceable against the Borrower Parties in accordance with its terms,
except to the extent that the enforceability thereof may be limited by
applicable bankruptcy, insolvency, reorganization or similar laws affecting the
enforcement of creditor’s rights generally or by general principles of equity
(regardless of whether such enforcement is considered in a proceeding in equity
or at law).
SECTION 4.    Conditions Precedent. This Agreement shall become effective only
upon satisfaction of the following conditions precedent:
(a)    The Administrative Agent shall have received each of the following, in
form and substance satisfactory to the Administrative Agent:
(i)    this Agreement duly executed by each of the Borrower Parties, the
Administrative Agent, and the Lenders;
(ii)    a favorable written opinion of (i) King & Spalding LLP, counsel to the
Borrower Parties and (ii) Gray Robinson, P.A., local Florida counsel to the
Borrower Parties;
(iii)    if an Advance of Loans is to be made on the First Amendment Effective
Date, a duly executed Request for Advance for such Loans or, if no Advance of
Loans is to be made on the First Amendment Effective Date, a certificate dated
as of the First Amendment Effective Date and signed by an Authorized Signatory
of the Administrative Borrower confirming compliance with the conditions set
forth in Section 4.2 of the Credit Agreement;
(iv)    a loan certificate signed by an Authorized Signatory of each Borrower
Party, including a certificate of incumbency with respect to each Authorized
Signatory of such Borrower Party, together with appropriate attachments which
shall include, without limitation, the following: (A) a copy of Certificate of
Incorporation or Formation of such Borrower Party certified to be true, complete
and correct by the Secretary of State of the State of such Borrower Party’s
incorporation or formation, (B) a true, complete and correct copy of the By-Laws
of such Borrower Party (or a certification that there have been no amendments to
such organizational documents from any applicable organizational documents
delivered on the Agreement Date), (C) a true, complete and correct copy of the
resolutions of such Borrower Party authorizing the execution, delivery and
performance by such Borrower Party of the Loan Documents and authorizing the
borrowings or guaranty, as applicable, hereunder, and (D) certificates of good
standing from the jurisdiction of organization of such Borrower Party and each
other jurisdiction where such Borrower Party is required to be qualified to do
business as a foreign corporation where the failure to be so qualified would
reasonably be expected to have a Material Adverse Effect;
(v)    lien search results with respect to the Borrower Parties from all
appropriate jurisdictions and filing offices (A) confirming the absence of Liens
(other than Permitted Liens), and (B) confirming that the original Uniform
Commercial Code financing statements naming the respective Borrower Parties as
debtor and the Administrative Agent as secured party have been duly filed in all
appropriate jurisdictions;
(vi)    no change in the business, assets, management, operations or financial
condition of the Borrower Parties shall have occurred since February 2, 2013,
which change has had or could be reasonably expected to have a Materially
Adverse Effect, and the Administrative Agent shall have received a certificate
of an Authorized Signatory of the Administrative Borrower so stating;
(vii)    all Necessary Authorizations are in full force and effect and are not
subject to any pending or threatened reversal or cancellation, that no other
consents or approvals are required and that no Default exists, after giving
effect to the initial Advance hereunder, and the Administrative Agent shall have
received a certificate of an Authorized Signatory of the Administrative Borrower
so stating; and
(b)    payment of all (i) accrued and unpaid interest, fees, costs and expenses
owing to the Administrative Agent or the Lenders under the Credit Agreement as
of the First Amendment Effective Date, (ii) all fees due and payable on the
Closing Date under that certain Fee Letter dated as of November 6, 2013,
executed by SunTrust Bank and SunTrust Robinson Humphrey, Inc., and acknowledged
and agreed to by the Borrowers, and (iii) all reasonable fees and disbursements
of counsel to the Administrative Agent invoiced on or prior to the First
Amendment Effective Date.
SECTION 5.    Miscellaneous Terms.
(a)    Loan Document. For avoidance of doubt, the Borrower Parties, the Lenders,
and the Administrative Agent hereby acknowledge and agree that this Agreement is
a Loan Document.
(b)    Effect of Agreement. Except as set forth expressly hereinabove, all terms
of the Credit Agreement and the other Loan Documents shall be and remain in full
force and effect, and shall constitute the legal and binding obligation of each
Borrower Party, Lender and the Administrative Agent, enforceable against such
Borrower Party, Lender and the Administrative Agent in accordance with their
respective terms. Except to the extent otherwise expressly set forth herein, the
amendments set forth herein shall have prospective application only from and
after the date of this Agreement.
(c)    No Novation or Mutual Departure. Each Borrower Party expressly
acknowledges and agrees that there has not been, and this Agreement does not
constitute or establish, a novation with respect to the Credit Agreement or any
of the other Loan Documents. Each Borrower Party expressly acknowledges and
agrees that, except as expressly set forth in the amendments contained in
Section 2 above, (i) there has not been, and this Agreement does not constitute
or establish, a mutual departure from the strict terms, provisions, and
conditions of the Credit Agreement or any of the other Loan Documents, and (ii)
nothing in this Agreement shall affect or limit the Administrative Agent’s or
any Lender’s right to demand payment of liabilities owing from any Borrower
Party to the Administrative Agent or any Lender under, or to demand strict
performance of the terms, provisions, and conditions of, the Credit Agreement
and the other Loan Documents, to exercise any and all rights, powers, and
remedies under the Credit Agreement or the other Loan Documents or at law or in
equity, or to do any and all of the foregoing, immediately at any time after the
occurrence of a Default or an Event of Default under the Credit Agreement or the
other Loan Documents.
(d)    Ratification. Each Borrower Party hereby restates, ratifies, and
reaffirms each and every term, covenant, and condition set forth in the Credit
Agreement and the other Loan Documents to which it is a party (as such terms,
covenants, and conditions are amended by Section 2 above) effective as of the
date hereof.
(e)    No Default. To induce the Administrative Agent and the Lenders to enter
into this Agreement and to continue to make advances pursuant to the Credit
Agreement (subject to the terms and conditions thereof), each Borrower Party
hereby acknowledges and agrees that, as of the date hereof, and after giving
effect to the terms hereof, there exists no Default or Event of Default.
(f)    Counterparts. This Agreement may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed and delivered shall be deemed to be an original and all
of which counterparts, taken together, shall constitute but one and the same
instrument. This Agreement may be executed by each party on separate copies,
which copies, when combined so as to include the signatures of all parties,
shall constitute a single counterpart of the Agreement.
(g)    Fax or Other Transmission. Delivery by one or more parties hereto of an
executed counterpart of this Agreement via facsimile, telecopy, or other
electronic method of transmission pursuant to which the signature of such party
can be seen (including, without limitation, Adobe Corporation’s Portable
Document Format) shall have the same force and effect as the delivery of an
original executed counterpart of this Agreement. Any party delivering an
executed counterpart of this Agreement by facsimile or other electronic method
of transmission shall also deliver an original executed counterpart, but the
failure to do so shall not affect the validity, enforceability, or binding
effect of this Agreement.
(h)    Recitals Incorporated Herein. The preamble and the recitals to this
Agreement are hereby incorporated herein by this reference.
(i)    Section References. Section titles and references used in this Agreement
shall be without substantive meaning or content of any kind whatsoever and are
not a part of the agreements among the parties hereto evidenced hereby.
(j)    Further Assurances. Each Borrower Party agrees to take, at such Borrower
Party’s expense, such further actions as the Administrative Agent shall
reasonably request from time to time to evidence the amendments set forth herein
and the transactions contemplated hereby.
(k)    Governing Law. This Agreement shall be governed by and construed and
interpreted in accordance with the internal laws of the State of New York but
excluding any principles of conflicts of law or other rule of law that would
cause the application of the law of any jurisdiction other than the laws of the
State of New York.
(l)    Severability. Any provision of this Agreement which is prohibited or
unenforceable shall be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof in that
jurisdiction or affecting the validity or enforceability of such provision in
any other jurisdiction.
(m)    Reaffirmation of Guarantors. Each Guarantor (i) consents to the execution
and delivery of this Agreement, (ii) reaffirms all of its obligations and
covenants under the Credit Agreement and the other Loan Documents to which it is
a party and (iii) agrees that none of its obligations and covenants shall be
reduced or limited by the execution and delivery of this Agreement.
[SIGNATURES ON FOLLOWING PAGES]


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.
BORROWERS:            OXFORD INDUSTRIES, INC.

By:                                

        Name:

        Title:


TOMMY BAHAMA GROUP, INC.

By:                                

        Name:

        Title:


GUARANTORS:            BEN SHERMAN CLOTHING LLC


By:                                

        Name:

        Title:


LIONSHEAD CLOTHING COMPANY
                    
By:                                

        Name:

        Title:


OXFORD CARIBBEAN, INC.


By:                                

        Name:

        Title:


OXFORD GARMENT, INC.


By:                                

        Name:

        Title:


OXFORD INTERNATIONAL, INC.


By:                                

        Name:

        Title:


OXFORD OF SOUTH CAROLINA, INC.


By:                                

        Name:

        Title:


PIEDMONT APPAREL CORPORATION


By:                                

        Name:

        Title:


TOMMY BAHAMA BEVERAGES, LLC


By:                                

        Name:

        Title:


TOMMY BAHAMA R&R HOLDINGS, INC.


By:                                

        Name:

        Title:




TOMMY BAHAMA TEXAS BEVERAGES, LLC

                    By: Tommy Bahama Beverages, LLC, its sole member
By:                            

            Name:

            Title:


VIEWPOINT MARKETING, INC.


By:                                

        Name:

        Title:


OXFORD LOCKBOX, INC.


By:                                

        Name:

        Title:


SUGARTOWN WORLDWIDE LLC


By:                                

        Name:

        Title:




 
ADMINISTRATIVE AGENT,
ISSUING BANK, AND LENDER:
SUNTRUST BANK, as Administrative Agent, an Issuing Bank, a Lender, and the Swing
Bank


By:                   
   Name:
   Title:









LENDER:
JPMORGAN CHASE BANK, N.A., as a Lender


By:                   
   Name:
   Title:









LENDER:
REGIONS BANK, as a Lender


By:                   
   Name:
   Title:













LENDER:
BRANCH BANKING AND TRUST COMPANY, as a Lender


By:                   
   Name:
   Title:











LENDER:
BANK OF AMERICA, N.A.,
as a Lender


By:                   
   Name:
   Title:













LENDER
FIFTH THIRD BANK, as a Lender


By:                   
   Name:
   Title:













LENDER
KEYBANK NATIONAL ASSOCIATION,
as a Lender


By:                   
   Name:
   Title:









 
 







LENDER
PNC BANK, NATIONAL ASSOCIATION,
as a Lender


By:                   
   Name:
   Title:















LENDER
UPS CAPITAL CORPORATION,
as a Lender


By:                   
   Name:
   Title:











LENDER
ISRAEL DISCOUNT BANK OF NEW YORK, as a Lender




By:                   
   Name:
   Title:






By:                   
   Name:
   Title:







Schedule 1


Existing Investments Permitted Under Section 8.5(e) and 8.5(l) of the Credit
Agreement




1.    Parent has made additional Investments of $19,873,200 in US Ben Sherman
Holdco.
2.
Parent has made additional Investments of $23,000,000 in Oxford Products
(International) Limited.


1

